DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is responsive to the application Nº 17049749 filed on October 22nd, 2020 in which claims 1-12 are pending and ready for examination.

Information Disclosure Statement
3.	Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449. These IDS have been considered.

Drawings
4.	The examiner contends that the drawings submitted on 10/22/2020 are acceptable for examination proceedings.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




7.	Claims 1-7 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Garcia Garcia et al. (US Pub. Nº 2017/0034398).

8.	Regarding independent claim 1: Garcia Garcia et al. disclosed a printing method comprising: 
 	receiving first and second image data ([0021], lines 1-2; also see Fig. 5, reference 502) for first and second images ([0017], line 3; also see Fig. 2, references 229 and 227 respectively) to be printed on a substrate ([0017], line 2; also see Fig. 2, reference 220), wherein the first image data specifies a nominal color profile of the first image visible on the substrate when the substrate is viewed under reflective lighting conditions ([0017], lines 7-9; also see Fig. 2, reference 229 is an image visible on the substrate under reflective lighting conditions) and the second image data specifies a nominal color profile for the second image visible on the substrate when the substrate is viewed from the same face of the media under transmissive lighting conditions ([0017], lines 5-7; also see Fig. 2, reference 227 is an image visible on the substrate under transmissive lighting conditions); 
 	determining first print data for the first image on the basis of the first image data and a white layer to be printed between the first image and second image, to achieve the nominal color profile for the first image ([0020], lines 2-11 and [0021], lines 4-5); 
 	determining second print data for the second image on the basis of the first image data, second image data, the white layer and one or more properties of the substrate to achieve the nominal color profile for the second image ([0020], lines 11-14 and [0021], lines 4-5); 


9.	Regarding claim 2: Garcia Garcia et al. disclosed the method of claim 1 comprising: receiving the first and second print data ([0021], lines 1-2; also see Fig. 5, reference 502); controlling a printing device (not shown) to print the second image according to the second print data on a face of the substrate ([0021], lines 4-5; also see Fig. 5, reference 506), a white layer on top of the second image ([0021], line 7; also see Fig. 5, reference 508) and the first image according to the first print data on the white layer ([0021], lines 7-8; also see Fig. 5, reference 510).

10.	Regarding claim 3: Garcia Garcia et al. disclosed the method of claim 1 wherein the nominal color profile specifies one or more colorimetry attributes ([0020], lines 4-6).

11.	Regarding claim 4: Garcia Garcia et al. disclosed the method of claim 3, comprising determining one or more colorimetry attributes of a printed output to determine if a printed output matches a nominal color profile for the image ([0020], lines 4-8).

12.	Regarding claim 5: Garcia Garcia et al. disclosed the method of claim 4, wherein determining one or more colorimetry attributes of a printed output comprises performing measurements colorimetry attributes with a spectrophotometer ([0020], lines 4-6).

13.	Regarding claim 6: Garcia Garcia et al. disclosed the method of claim 5, wherein the colorimetry attributes comprise saturation, color brightness and hue ([0020], lines 4-6).

.

15.	Claims 8-11 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Garcia Garcia et al. (US Pub. Nº 2017/0034398).

16.	Regarding independent claim 8: Garcia Garcia et al. disclosed a print controller for a printing device ([0015], lines 4-6), arranged to: 
 	obtain image data for a first image ([0021], lines 1-2; also see Fig. 5, reference 502), the first image being visible when the substrate ([0017], line 2; also see Fig. 2, reference 220) on to which the image is printed is viewed under reflective lighting conditions ([0017], lines 7-9; also see Fig. 2, reference 229 is an image visible on the substrate under reflective lighting conditions); 
 	obtain image data for a second image ([0021], lines 1-2; also see Fig. 5, reference 502), the second image being visible when the substrate ([0017], line 2; also see Fig. 2, reference 220) on to which the image is printed is viewed under transmissive lighting conditions ([0017], lines 5-7; also see Fig. 2, reference 227 is an image visible on the substrate under transmissive lighting conditions);
 	generate first print data for the first image on the basis of the first image data and a white layer to be printed between the first image and second image ([0020], lines 2-11 and [0021], lines 4-5); 
 	generate second print data for the second image on the basis of the first image data, second image data, the white layer and one or more properties of the substrate ([0020], lines 11-14 and [0021], lines 4-5).

17.	Regarding claim 9: Garcia Garcia et al. disclosed the apparatus of claim 8, wherein the image data for the first and second images comprises an optimal colorimetry profile of the first and second images, when viewed, respectively, under reflective or transmissive lighting conditions ([0020], lines 4-14).

18.	Regarding claim 10: Garcia Garcia et al. disclosed the apparatus of claim 9, wherein the print control data for the first and second images is generated to achieve respective optimal colorimetry profiles under reflective and transmissive lighting conditions ([0020], lines 4-14).

19.	Regarding claim 11: Garcia Garcia et al. disclosed the apparatus of claim 8 comprising a communications interface arranged to communicate the print control data for the first and second images14WO 2019/240809PCT/US2018/037729 to a printing device ([0014], lines 1-4; also see Fig. 5, reference 502) to print the first ([0021], lines 7-8; also see Fig. 5, reference 510) and second ([0021], lines 4-5; also see Fig. 5, reference 506) images and white layer on the substrate ([0021], line 7; also see Fig. 5, reference 508).

20.	Claim 12 is rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Garcia Garcia et al. (US Pub. Nº 2017/0034398).

21.	Regarding independent claim 12: Garcia Garcia et al. disclosed a non-transitory machine-readable storage medium encoded with instructions ([0015], lines 6-9) executable by a processor ([0015], lines 4-6), to:
 	receive first and second image data ([0021], lines 1-2; also see Fig. 5, reference 502) for first and second images ([0017], line 3; also see Fig. 2, references 229 and 227 respectively) to be printed on a printing medium ([0017], line 2; also see Fig. 2, reference 220), wherein the first 
 	determine first print data for the first image on the basis of the first image data and a white layer to be printed between the first image and second image, to achieve the nominal color profile for the first image ([0020], lines 2-11 and [0021], lines 4-5); 
 	determine second print data for the second image on the basis of the first image data, second image data, the white layer and one or more properties of the printing medium to achieve the nominal color profile for the second image ([0020], lines 11-14 and [0021], lines 4-5); and 
 	communicate the print data for the first and second images to a printing device to print the first and second images and white layer on the printing medium ([0017], line 2; the print data output 225 is sent to the printing device to form the multi-layered ink structure as shown in Fig. 2).

Conclusion
22.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

23.	U.S. Patent application publication number 2013/0264813 to Quinn also disclosed a similar invention in Fig. 3.

24.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOVI M. AMEH whose telephone number is (571)272-4578. The examiner can normally be reached M-F: 9:00 AM - 6:00 PM.
25.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
26.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571)272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
27.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/YAOVI M AMEH/Primary Examiner, Art Unit 2853